Babnes, J.
If any contract relation existed between plaintiff and defendant, it existed by implication only. Certain facts were testified to from which the court might well have inferred an implied contract on the part of the defend*330ant to pay plaintiff for tbe lumber. Other facts were shown from which it could be legitimately inferred that the plaintiff shipped the lumber in part execution of the contract between the Ellisville Lumber Company and the defendant and upon the credit of the Ellisville Lumber Company. It is as logical to draw the latter inference from the evidence as it is the former.
° “Upon evidence fairly justifying either of two inferences,, the decision of the.trial court must control.” Spuhr v. Kolb, 111 Wis. 119, 120, 86 N. W. 562.
It is not the custom of this court to embody in its opinions the evidence sustaining the findings of trial courts, inasmuch as no useful purpose would be served by so doing.
By the Court.- — Judgment affirmed.